Citation Nr: 0127064	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  95-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
conversion reaction, for purposes of accrued benefits.

2.  Entitlement to a compensable rating for lumbar spine 
sprain, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1940 to 
April 1942, and he died in May 1993 at 71 years of age; the 
appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  In September 1997, the 
Board remanded this matter for additional development of the 
evidence.  Following completion of that development, in 
October 1999, the Board denied a rating in excess of 10 
percent for conversion reaction and a compensable rating for 
history of sprain of the lumbar spine, for accrued benefit 
purposes.  Also, the Board denied service connection for the 
cause of the veteran's death, finding that the claim was not 
well grounded under then-prevailing legal authority.  

The appellant appealed the Board's October 1999 decision to 
the U.S. Court of Appeals for Veteran Claims (Court).  While 
the case was pending at the Court, in December 2000, counsel 
for the Secretary of VA filed a Motion for a Partial Summary 
Affirmance and Partial Remand of the Board's decision.  The 
Secretary requested that the Court affirm the portion of the 
Board's decision denying the appellant's claim for accrued 
benefits and vacate and remand that portion of the decision 
denying service connection for the cause of the veteran's 
death pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West Supp. 2001)).  
By March 21, 2001 Order, the Court denied the Secretary's 
motion for a partial summary affirmance, vacated the Board's 
October 1999 decision in its entirety, and remanded the 
matter to the Board for additional action.

REMAND

As noted in the Court's March 21, 2001 Order, there has been 
a significant change in law during the pendency of this 
appeal with the enactment of VCAA.  In addition, VA has 
recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in law brought about by VCAA and its 
implementing regulations, the Court has determined that a 
remand in this case is required.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that appears to be necessary to comply 
with VCAA.  However, it is the RO's responsibility to ensure 
that all appropriate development is taken in this case.  

In this case, the appellant claims entitlement to service 
connection for the cause of the veteran's death.  According 
to the death summary and death certificate associated with 
the claims file, the veteran died in May 1993 as a result of 
multi-organ and multi-system failure, including heart and 
renal failure, secondary to diabetic glomerulosclerosis.  At 
the time of his death, service connection was in effect for 
conversion reaction (rated 10 percent disabling), and history 
of lumbar spine sprain (rated zero percent disabling).  As 
the record currently stands, there is no evidence that the 
disabilities which caused the veteran's death were linked to 
his military service, any incident therein, or any service-
connected disability.  

Pursuant to VCAA, however, VA's duty to assist a claimant 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4).  As the record currently 
contains no medical opinion regarding the cause of the 
veteran's death, the RO should seek to obtain one.  

Thus, the case is REMANDED for the following:

1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
physician for an opinion as to the cause 
of the veteran's death.  The physician 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any of the disabilities which 
caused or contributed to the veteran's 
death were causally related to his 
service, any incident therein, or any 
service-connected disability.  A complete 
rationale for all opinion expressed by 
the physician should be provided.

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in compliance 
with this remand.  If not, the RO should 
take remedial action.  See Stegall v. 
West, 
11 Vet. App. 268 (1998).

3.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the appellant and her 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



